Name: 97/343/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 29 May 1997 appointing Judges and Advocates-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1997-06-05

 Avis juridique important|41997D034397/343/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 29 May 1997 appointing Judges and Advocates-General to the Court of Justice of the European Communities Official Journal L 145 , 05/06/1997 P. 0028 - 0028DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 29 May 1997 appointing Judges and Advocates-General to the Court of Justice of the European Communities (97/343/ECSC, EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas the terms of office of Messrs Claus Gulmann, Constantinos Kakouris, John Murray, Gil Carlos RodrÃ ­guez Iglesias, Romain Schintgen, Leif SevÃ ³n and Melchior Wathelet, Judges, and those of Messrs Michael Elmer, Francis Jacobs, Carl Otto Lenz, DÃ ¡maso Ruiz-Jarabo Colomer, Advocates-General to the Court of Justice of the European Communities, expire on 6 October 1997;Whereas a partial replacement of the Court of Justice of the European Communities should take place for the period from 7 October 1997 up to and including 6 October 2003,HAVE DECIDED AS FOLLOWS:Article 1 1. The following are hereby appointed Judges of the Court of Justice of the European Communities for the period from 7 October 1997 up to and including 6 October 2003,Mr Claus Gulmann,Mr Krateros Ioannou,Mr John Murray,Mr Gil Carlos RodrÃ ­guez Iglesias,Mr Romain Schintgen,Mr Leif SevÃ ³n,Mr Melchior Wathelet.2. The following are hereby appointed Advocates-General of the Court of Justice of the European Communities for the period from 7 October 1997 up to and including 6 October 2003,Mr Francis JacobsMr Jean MischoMr Siegbert AlberMr DÃ ¡maso Ruiz-Jarabo Colomer.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 29 May 1997.The PresidentB. R. BOT